 



Exhibit 10.1

 

DFI Holdings, LLC and Subsidiaries
KPS Holdco, LLC and Subsidiaries

3179 Deer Creek Road
Collegeville, PA 19426

 

January 20, 2016

 

American Republic Investment Co.

c/o AMREP Corporation

300 Alexander Park, Suite 204

Princeton, NJ 08540

 

RE:Payoff of Promissory Note from DFI Holdings, LLC and KPS Holdco, LLC in favor
of American Republic Investment Co. and Related Transactions

 

Gentlemen/Ladies:

 

Reference is made to the Stock Purchase Agreement, dated February 9, 2015 (the
“Stock Purchase Agreement”), between American Republic Investment Co. (“Lender”)
and DFI Holdings, LLC (“Distribution Buyer”) and KPS Holdco, LLC (“Products
Buyer” and together with Distribution Buyer, collectively, “Buyers”). All
capitalized terms used and defined in this letter agreement shall have the
meanings ascribed to them herein. All capitalized terms used but not otherwise
defined in this letter agreement shall have the meanings ascribed to them in the
Stock Purchase Agreement.

 

On or prior to December 9, 2015, Distribution Buyer, Products Buyer, Kable Media
Services, Inc., Kable Distribution Services, Inc., Kable News Company, Inc.,
Kable News International, Inc., Kable Distribution Services of Canada, Ltd., and
Kable Product Services, Inc. (collectively, the “Borrowers”) had notified Lender
that Kable Distribution Services, Inc. (“KDS”) had suspended transaction of its
usual business and anticipated commencing the wind-down of its business. As a
result, each Borrower hereby represents, warrants, acknowledges and agrees that
an event of default had occurred under Section 7(b)(iv) of the Buyer Promissory
Note and Section 7(b)(iv) of the Line of Credit Note (collectively, the “Events
of Default”). On December 11, 2015, Lender delivered a written notice of default
(the “Default Notice”) to each Borrower that that one or more events of default
had occurred under the Buyer Promissory Note and the Line of Credit Note.

 

Each Borrower hereby represents, warrants, acknowledges and agrees that:

 

·the Events of Default are continuing;

 

·the Events of Default are not capable of being cured;

 

·all actions or inactions taken by Lender or any of its Affiliates with respect
to the Events of Default were commercially reasonable and within the rights of
Lender or its Affiliates provided in the Transaction Agreements and any other
agreement between Lender or any of its Affiliates, on the one hand, and any
Borrower or any of their Affiliates, on the other hand;

 



 

 

 

·Lender is permitted to charge Borrowers, among other things, an Unused Line Fee
(as defined in the Line of Credit Note) under the Line of Credit Note; and

 

·as a result of the Events of Default, Lender has the unilateral right pursuant
to the Transaction Agreements to, among other things:

 

odeclare all Obligations (as defined in the Security Agreement) immediately due
and payable, which Obligations include all Rent (as defined in the Lease
Agreement, dated November 7, 2008 (the “Lease Agreement”), between El Dorado
Utilities, Inc. and Kable Product Services, Inc. (as successor-in-interest to
Kable Specialty Packaging Services LLC)) required to be paid by Kable Product
Services, Inc. (“KPS”) through the end of the Lease Term (as defined in the
Lease Agreement);

 

odemand that Borrowers immediately pay Lender or its Affiliates (a) interest at
the Default Rate (as defined in the Buyer Promissory Note) under the Buyer
Promissory Note, (b) all Rent required to be paid by KPS through the end of the
Lease Term, (c) attorneys’ fees and costs and allocated fees and costs of
Lender’s in-house legal counsel that have been or may hereafter be contracted or
incurred with respect to the Events of Default and (d) all expenses, including
reasonable attorneys’ fees, legal expenses and costs, together with interest
from the date of such expenditure (at a rate per annum equal to six percent
(6%)), incurred by Lender in enforcing the Obligations and the Security
Agreement;

 

oseize the full amount owed to Lender under the Buyer Promissory Note (including
interest at the Default Rate and attorneys’ fees and costs and allocated fees
and costs of Lender’s in-house legal counsel) from any source determined by
Lender in its sole discretion, including from funds being held by Lender
pursuant to the Security Agreement that were received by Lender from the
collection of amounts due to KPS from third parties (such funds, the “KPS
Funds”);

 

oseize the full amount owed to Lender under the Line of Credit Note (including
the Unused Line Fee, interest at the Default Rate with respect to the Unused
Line Fee and attorneys’ fees and costs and allocated fees and costs of Lender’s
in-house legal counsel) from KPS Funds and terminate the Line of Credit Note;

 

oseize the full amount of Rent required to be paid by KPS through the end of the
Lease Term from KPS Funds;

 

oretain the amount of the Recipient Claim (as defined in the Offset Claim
Agreement, dated February 9, 2015 (the “Offset Claim Agreement”), between Palm
Coast Data LLC and KDS) as a continuing security interest to secure the
obligations of KDS to Palm Coast Data LLC under the Offset Claim Agreement; and

 

omaintain the existence of, and enforce its rights under, any and all of the
Transactions Agreements or any other agreement between Lender or any of its
Affiliates, on the one hand, and any Borrower or any of their Affiliates, on the
other hand, including retaining all amounts of cash collected by Lender pursuant
to the Security Agreement and related account control agreements as security for
each Borrower’s Obligations.

 

 

 

 

In order to resolve the Events of Default and certain other matters, each
Borrower and Lender (collectively, the “Parties”) hereby agree as follows:

 

1.Direction of Funds.

 

(a)The Parties agree that the payoff amount for the Buyer Promissory Note as of
January 20, 2016 (the “Payoff Date”) is $1,614,544.47 (the “Payoff Amount”),
which consists of $1.6 million of principal and $8,766.67 of interest for
December 2015 and $5,777.80 of interest for the period January 1, 2016 to
January 20, 2016.

 

(b)As of the date of this Agreement and pursuant to, and as permitted by, the
Security Agreement, Lender is holding (i) $1,384,474.09 of funds received by
Lender from the collection of amounts due to KDS from third parties (the “KDS
Funds”) and (ii) $1,917,802.20 of KPS Funds, and.

 

(c)On the Payoff Date, Lender shall cause to be delivered:

 

(i)the Payoff Amount from the KPS Funds to Lender;

 

(ii)the $137,830.00 from the KDS Funds to Lender as a continuing security
interest to secure the obligations of KDS to Palm Coast Data LLC under the
Offset Claim Agreement;

 

(iii)February 2016 rent and estimated property taxes under the Lease Agreement
in the amount of $61,135.57 from the KPS Funds to El Dorado Utilities, Inc.;

 

(iv)the remaining balance of $242,122.16 from the KPS Funds, plus any additional
amount of KPS Funds deposited prior to the wiring of such funds, to KPS; and

 

(v)the remaining balance of $1,246,644.09 from the KDS Funds, plus any
additional amount of KDS Funds deposited prior to the wiring of such funds, to
KDS.

 

Amounts to be delivered to KDS shall be by wire transfer to KDS’s account at PNC
Bank, National Association (“PNC”) designated in writing by KDS to Lender.
Amounts to be delivered to KPS shall be by wire transfer to KPS’s account at PNC
designated in writing by KPS to Lender. Each of the transactions contemplated by
Sections 1(c)(iv) and 1(c)(v) of this letter agreement shall be subject (A) to
the completion of Sections 1(c)(i), 1(c)(ii) and 1(c)(iii) of this letter
agreement and (B) to the other terms and provisions of this letter agreement.

 

(d)Upon completion of the transactions contemplated by Section 1(c) of this
letter agreement (the “Wire Delivery Time”):

 

(i)the Buyer Promissory Note shall be deemed paid in full and the original Buyer
Promissory Note, if in Lender’s possession, shall be marked cancelled and
returned to Buyers, not later than 10 days after the Payoff Date;

 



 

 

 

(ii)other than with respect to the Recipient Claim being held by Lender as a
continuing security interest to secure the obligations of KDS to Palm Coast Data
LLC under the Offset Claim Agreement, the Security Agreement shall be deemed
terminated;

 

(iii)Lender authorizes the filing of UCC-3 Financing Statement Amendments to
terminate any UCC Financing Statements filed by Lender against any Borrower
pursuant to the Security Agreement;

 

(iv)Lender shall deliver to KDS the letters provided by PNC to terminate (A) the
Deposit Account Control Agreement (Hard Account Agreement), dated as of February
9, 2015, among KDS, PNC and Lender and (B) the Deposit Account Control Agreement
(Springing Agreement), dated as of February 9, 2015, among KDS, PNC and Lender.
KDS shall be authorized to deliver such letters to PNC;

 

(v)Lender shall deliver to KPS the letters provided by PNC to terminate (A) the
Deposit Account Control Agreement (Hard Account Agreement), dated as of February
9, 2015, among KPS, PNC and Lender and (B) the Deposit Account Control Agreement
(Springing Agreement), dated as of February 9, 2015, among KPS, PNC and Lender.
KPS shall be authorized to deliver such letters to PNC; and

 

(vi)the Events of Default shall be deemed resolved and settled and Buyers shall
have no further liabilities or obligations on account thereof except to the
extent provided for in this letter agreement.

  

2.Termination of Line of Credit Note. The Parties acknowledge and agree that, as
of the Wire Delivery Time, (a) there are no amounts of principal outstanding
under the Line of Credit Note, (b) the Line of Credit Note shall be deemed
terminated and (c) any Unused Line Fee, interest at the Default Rate with
respect to the Unused Line Fee and attorneys’ fees and costs and allocated fees
and costs of Lender’s in-house legal counsel with respect thereto are waived by
Lender. The original Line of Credit Note, if in Lender’s possession, shall be
marked cancelled and returned to Buyers, not later than 10 days after the Payoff
Date.

 

3.All American Crafts. Each Borrower hereby represents, warrants, acknowledges
and agrees that KDS’s obligation to pay Palm Coast Data LLC the Recipient Claim
is secured by the Security Agreement and is subject to the Guaranty. Each
Borrower, including KDS, agrees that Lender shall, and authorizes Lender to,
retain the amount of the Recipient Claim from the KDS Funds (the “KDS Escrowed
Funds”) as a continuing security interest and its and Palm Coast Data LLC’s sole
recourse for the obligations of KDS to Palm Coast Data LLC under the Offset
Claim Agreement. The KDS Escrowed Funds shall be released only in accordance
with this Section. Once payment of the Recipient Claim is triggered under
Section 2 of the Offset Claim Agreement, Lender shall deliver the KDS Funds
being retained by Lender pursuant to Section 1(c)(ii) above to Palm Coast Data
LLC to satisfy the payment of the Recipient Claim and KDS and each other
Borrower shall be released from any further obligation under the Offset Claim
Agreement or the Guaranty, as the case may be, with respect to the Recipient
Claim. In the event KDS is directed by an Order (as defined in the Offset Claim
Agreement) not to deliver the Recipient Claim to Palm Coast Data LLC, but
instead directs KDS to deliver the Recipient Claim to All American Crafts, Inc.
or another third party that is not Palm Coast Data LLC, then Lender shall
promptly release the KDS Escrowed Funds (without interest) to KDS (or as
otherwise provided for in such Order) and shall be deemed to have released its
continuing security interest in such funds. Lender shall retain any interest
earned on the KDS Escrowed Funds. In the event neither KDS nor Palm Coast Data
LLC has received an Order with respect to the KDS Escrowed Funds as of the
termination of the Bankruptcy Proceeding (as defined in the Offset Claim
Agreement), then the KDS Escrowed Funds shall be released to Palm Coast Data
LLC, the Offset Claim Agreement shall be deemed terminated and KDS and each
other Borrower shall be released from any further obligation under the Offset
Claim Agreement or the Guaranty, as the case may be, with respect to the
Recipient Claim.

 



 

 

 

4.Release.

 

(a)Effective as of the Wire Delivery Time, each Borrower, for themselves and on
behalf of (A) each Affiliate of any Borrower and (B) each officer, director,
stockholder, member, successor or assign of (i) each Borrower or (ii) an
Affiliate of each Borrower (collectively, “Releasors”) hereby irrevocably and
unconditionally releases, waives and forever discharges Lender, its Affiliates
and the direct and indirect subsidiaries, Affiliates, employees, officers,
directors, stockholders, members, agents, representatives, successors and
assigns of Lender and its Affiliates (collectively, “Releasees”) of and from
Losses (as defined below) which any Releasor ever had, now has or hereafter can,
shall or may have against any Releasee for, upon or by reason of any matter,
cause, conduct, event, occurrence, omission or thing whatsoever, related to, in
connection with, with respect to or as a result of (i) the Events of Default,
(ii) the Default Notice, (iii) this letter agreement (except with respect to
Releasees’ obligations under this letter agreement), (iv) the exercise of or
failure to exercise any rights or obligations by any Releasee as a lender under
the Buyer Promissory Note, the Line of Credit Note, the Security Agreement, the
Guaranty, any deposit account control agreement or the Lease Agreement, or (v)
any actions, inactions, discussions or communications (in any form) of any
Releasee with respect to any of the foregoing (all such Losses being released
under this Section 4(a), collectively, “Claims”). “Losses” means any and all
actions, causes of action, suits, losses, liabilities, rights, debts, dues, sums
of money, accounts, reckonings, obligations, costs, expenses, liens, bonds,
bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims and
demands of every kind and nature whatsoever, whether now known or unknown,
foreseen or unforeseen, matured or unmatured, suspected or unsuspected, in law,
admiralty or equity.

 

(b)Each Borrower, on behalf of itself and each other Releasor, hereby
irrevocably agrees to refrain from directly or indirectly asserting any claim or
demand or commencing (or causing to be commenced) any suit, action, or
proceeding of any kind, in any court or before any tribunal, against any
Releasee based upon any Claim. It is understood and agreed by each Party that
the release in Section 4(a) is a general release of each Releasee with respect
to the Claims, and it is to be construed with respect to the Claims in the
broadest possible manner consistent with applicable Law.

 



 

 

 

(c)Each Borrower, on behalf of itself and each other Releasor, represents and
warrants that Borrowers are the exclusive owner of the Claims and that, as of
the date hereof, no Borrower has assigned, sold, transferred or otherwise
conveyed any Claim to any other person or entity. Each Borrower, on behalf of
itself and each other Releasor, represents and warrants that, as of the date of
the date hereof, no Releasor has filed with any court, tribunal or alternative
dispute resolution organization any claim, demand, action, joinder or cause of
action against any Releasee. If this warranty and representation should later be
found to be untrue, then, in addition to any other relief or damages to which a
Releasee may be entitled, each Borrower shall, at no cost or expense to any
Releasee, immediately file all documents and take all action necessary to have
the claim, action or cause of action dismissed or discontinued with prejudice.

 

(d)Each Borrower, on behalf of itself and each other Releasor, understands that
it may later discover facts that may be different than, or in addition to, those
that any Releasor now knows or believes to exist regarding the subject matter of
the release contained in Section 4(a), and which, if known at the time of
signing this letter agreement, may have materially affected this letter
agreement and such Party’s decision to enter into it and grant the release
contained in Section 4(a). Nevertheless, each Borrower, on behalf of itself and
each other Releasor, intends to fully, finally and forever settle and release
all Claims that now exist, may exist or previously existed, to the extent
provided for in this Section 4, whether known or unknown, foreseen or
unforeseen, or suspected or unsuspected, and the release given herein is and
will remain in effect as a complete release, notwithstanding the discovery or
existence of such additional or different facts. Each Borrower, on behalf of
itself and each other Releasor, hereby waives any right that might arise as a
result of such different or additional facts.

 

(e)For the avoidance of doubt, the term “Claims” shall not include any
Releasee’s obligations under the Transaction Agreements (other than the Buyer
Promissory Note, the Line of Credit Note, the Guaranty, the Security Agreement,
any deposit account control agreement and the Lease Agreement) or other
agreements between any Borrower and any Releasee entered into in the ordinary
course of business after the date of the Transaction Agreements.

 

5.Indemnification. Each Borrower agrees to indemnify and defend each Releasee,
and hold each Releasee harmless, from and in respect of any and all Losses and
reasonable expenses (including reasonable fees and expenses of counsel incident
to any Loss, or incurred in investigating or attempting to avoid any Loss or to
oppose the imposition thereof, or in enforcing any of the obligations of any
Releasor) that they may incur or suffer arising out of or by reason of or in
connection with or due to (a) any breach of any representation or warranty of
any Releasor set forth in this letter agreement, (b) the failure to perform any
of the covenants or agreements of any Releasor set forth in this letter
agreement, (c) any acknowledgement or agreement of any Releasor in this letter
agreement, including if any such acknowledgement or agreement is challenged,
contradicted, contravened or attempted to be set aside by any Borrower or any
other Person; (d) the exercise of or failure to exercise any rights or
obligations by any Releasee as a lender under the Buyer Promissory Note, the
Line of Credit Note, the Guaranty, the Security Agreement, any deposit account
control agreement and the Lease Agreement, (e) third party claims arising out of
or by reason of or in connection with or due to the Events of Default, the
Default Notice and/or this letter agreement, or (f) any actions, inactions,
discussions or communications (in any form) of any Releasee with respect to any
of the foregoing.

 



 

 

 

6.Representations and Warranties. Each Borrower hereby represents and warrants
that:

 

(a)Each Borrower is duly organized, validly existing and in good standing as a
corporation under the Laws of the state of its incorporation;

 

(b)Each Borrower has the corporate or limited liability company power and
authority and the legal right to execute, deliver and enter into this letter
agreement and perform its obligations and grant the release contained in this
letter agreement, and has taken all necessary corporate or limited liability
company action to authorize the execution, delivery and performance of this
letter agreement;

 

(c)The individual whose signature is set forth at the end of this letter
agreement on behalf of such Borrower is an authorized signatory of such
Borrower;

 

(d)This letter agreement has been duly executed and delivered by each Borrower
and constitutes legal, valid and binding obligations of each Borrower
enforceable against each Borrower in accordance with its terms;

 

(e)The execution, delivery and performance of this letter agreement and the
actions contemplated hereunder will not violate any contractual obligation of
any Borrower or any of its Affiliates or any requirement of Law; and

 

(f)No consent, approval, authorization of, or registration, declaration or
filing with, any Governmental Entity is required on the part of any Borrower in
connection with the execution and delivery of this letter agreement or the
performance of or compliance with the terms, provisions and conditions of this
letter agreement.

 

7.Prepayment of February Rent; Insurance; Tenant Certification.

 

(a)As provided for in Section 1(c)(iii), KPS agrees to prepay the rent due for
February 2016 and estimated property taxes under the Lease Agreement in the
amount of $61,135.57 on the Payoff Date, with such amount to be delivered by
Lender from the KPS Funds to El Dorado Utilities, Inc.

 

(b)KPS agrees to enter into an Amendment to the Lease Agreement with El Dorado
Utilities, Inc. in the event the proposed purchaser of the leased property
agrees to continue KPS’s and El Dorado Utilities, Inc.’s current practice of KPS
reimbursing landlord for the costs of insurance required by the Lease Agreement
and KPS paying to landlord the estimated property taxes on a monthly basis. In
the event the proposed purchaser of the leased property does not agree to
continue such current practice, then Lender shall notify KPS in writing as to
same, and (i) KPS shall obtain all insurance required by the Lease within 15
days of the date of such notice and shall provide the landlord under the Lease
with evidence of same and (ii) KPS shall pay property taxes in accordance with
the Lease.

 



 

 

 

(c)In connection with the Lease Agreement, at the written request of Lender or
the landlord thereunder, from time to time, KPS agrees, at KPS’s sole cost and
expense, to execute and deliver to Lender or the landlord, as applicable, a
tenant certification in the form attached hereto as Exhibit A and in any other
form substantially similar to Exhibit A.

 

8.Third Party Releases. In all general releases obtained by KDS from its
customers (“Third Party Releases”), KDS agrees to use commercially reasonable
efforts to have such Third Party Releases include language releasing all claims
against KDS’s “affiliates and former affiliates” and that KDS’s “affiliates and
former affiliates” shall be deemed third party beneficiaries of the Third Party
Releases. KDS shall provide copies of all executed Third Party Releases to
Lender promptly upon receipt of same.

 

9.Default. Notwithstanding anything to the contrary under this letter agreement,
upon any default or other failure to perform by any Releasor under this letter
agreement, following written notice thereof and a failure to cure same within
ten (10) days:

 

(a)all Obligations (as defined in the Security Agreement) shall be immediately
due and payable; and

 

(b)Borrowers shall pay Lender an amount equal to (i) interest at the Default
Rate (as defined in the Buyer Promissory Note) on the amount of principal and
unpaid interest (in each case, immediately prior to the Wire Delivery Time)
under the Buyer Promissory Note from the date of the first occurrence of any
Event of Default through the date of this letter agreement, together with
additional interest from the date of this letter agreement through the date of
payment by Borrowers of such amount (at a rate per annum equal to ten percent
(10%)), plus (ii) if El Dorado Utilities, Inc. is the landlord under the Lease,
all Rent required to be paid by KPS through the end of the Lease Term, together
with additional interest from the date of default through the date of payment by
Borrowers of such amount (at a rate per annum equal to ten percent (10%)), plus
(iii) the Unused Line Fee and interest at the Default Rate with respect to the
Unused Line Fee from the date of the first occurrence of any Event of Default
through the date of this letter agreement, together with additional interest
from the date of this letter agreement through the date of payment by Borrowers
of such amount (at a rate per annum equal to ten percent (10%)), plus (iv) all
expenses, including attorneys’ fees and costs and allocated fees and costs of
in-house legal counsel of Lender or any of its Affiliates that have been or may
hereafter be contracted or incurred, together with interest from the date of
such expenditure or allocation through the date of payment by Borrowers of such
amount (at a rate per annum equal to ten percent (10%)), incurred by Lender or
any of its Affiliates in negotiating, documenting, enforcing or collecting
amounts due under this letter agreement, the Obligations or any Transaction
Agreement. The amounts to be paid pursuant to this Section 9(b) shall be
calculated as if the Buyer Promissory Note and the Line of Credit Note had not
been paid in full or terminated, as applicable, pursuant to this letter
agreement.

 



 

 

 

10.This letter agreement shall not be construed as establishing a course of
conduct on the part of Lender or any of its Affiliates upon which any Borrower
or any of its Affiliates may rely at any time in the future. Nothing contained
herein will be deemed to create any requirement for notice by Lender, except
such notices, if any, as may be expressly required by the terms of the
Transaction Agreements. Each Borrower, on behalf of itself and each other
Releasor, agrees that, without the prior written consent of Lender or except as
provided for in Section 1(c)(ii) hereof, no funds of KDS shall be used, directly
or indirectly, by any Releasor to pay any amounts or other obligations due from
any Releasor or any of its Affiliates to Lender or any of its Affiliates.

 

11.Miscellaneous.

 

(a)Further Assurances. At the written request of a Party to this letter
agreement at any time and from time to time, a Party shall, on the reasonable
request and at the sole cost and expense of the requesting Party, duly execute
and deliver, or cause to be duly executed and delivered, such further
agreements, documents and instruments, and do or cause to be done such further
acts as may be necessary or proper, to effectuate the provisions or purposes of
this letter agreement.

 

(b)Waiver. Any failure of any Borrower to comply with any of its obligations or
agreements herein contained may be waived only in writing by Lender. Any failure
of Lender to comply with any of its obligations or agreements herein contained
may be waived only in writing by any Borrower. No waiver granted hereunder shall
be deemed a waiver of any subsequent breach or default of the same or similar
nature. No failure or delay by any Party in exercising any right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

 

(c)Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient; or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective Parties at the addresses set forth below (or to
such other address that may be designated by a party from time to time in
accordance with this Section):

 



Borrowers:

c/o DFI Holdings, LLC

3179 Deer Creek Road, Collegeville, PA 19426

Attention: Michael P. Duloc

Fax: 815-734-5233

 

 

with a required copy to (which shall not constitute notice):

Fox Rothschild LLP

2700 Kelly Road, Suite 300

Warrington, PA 18976

Attention: Jeffrey H. Nicholas

Fax: 215-345-7507

 

Lender:

c/o AMREP Corporation

300 Alexander Park, Suite 204

Princeton, New Jersey 08540

Attention: General Counsel

Fax: 609-716-8255

 

with a required copy to (which shall not constitute notice):

Duane Morris LLP

222 Delaware Avenue, Suite 1600

Wilmington, DE 19801

Attention: Christopher Winter

Fax: 302-397-2455

 


 


 

 


(d)Governing Law; Consent to Jurisdiction and Waiver of Jury Trial. This letter
agreement shall be governed by and construed in accordance with the internal
substantive Laws of the State of New York, without giving effect to any choice
of Law or conflict of Laws rules or provisions (whether of the State of New York
or any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of New York. Each Party irrevocably submits to
the exclusive jurisdiction of the federal courts of the Southern District of New
York or the courts of the State of New York located in the City of New York for
the purposes of any suit, action or other proceeding arising out of this letter
agreement or any transaction contemplated hereby. Each Party further agrees that
service of any process, summons, notice or document by U.S. registered mail to
such Party’s respective address set forth in the “Notices” section hereof shall
be effective service of process for any action, suit or proceeding with respect
to any matters to which it has submitted to jurisdiction in this Section. Each
Party irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this letter agreement or
the transactions contemplated hereby in federal courts of the Southern District
of New York or the courts of the State of New York located in the City of New
York, and hereby further irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum. EACH PARTY
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS LETTER AGREEMENT OR THE ACTIONS OF SUCH PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

 

(e)Counterparts. This letter agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Execution and delivery of
this letter agreement by delivery of a facsimile or electronically recorded copy
in .pdf file format bearing a copy of the signature of a Party shall constitute
a valid and binding execution and delivery of this letter agreement by such
Party. Such copies shall constitute enforceable original documents.

 

(f)Headings. The section headings contained in this letter agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this letter agreement.

 

(g)Entire Agreement. This letter agreement embodies the entire agreement and
understanding of the Parties hereto in respect of the subject matter herein.
This letter agreement supersedes all prior agreements and understandings between
the Parties with respect to the subject matter thereof.

 



 

 

 

(h)Amendment. Any provision of this letter agreement may be amended if, and only
if, such amendment is in writing and is signed by each Party to this letter
agreement.

 

(i)Binding Effect; Benefits. This letter agreement shall inure to the benefit of
and be binding upon the Parties hereto and their respective successors and
permitted assigns; nothing in this letter agreement, express or implied, is
intended to confer on any Person, other than the Parties and their respective
successors and permitted assigns, the Releasors and the Releasees, any rights,
remedies, obligations or liabilities under or by reason of this letter
agreement. The Parties hereby designate all Releasees as third-party
beneficiaries of Sections 4 and 5 of this letter agreement and each Releasee
shall have the right to enforce Sections 4 and 5 of this letter agreement.
Notwithstanding anything to the contrary herein, the purchaser of the property
that is the subject of the Lease Agreement shall not be deemed an intended
third-party beneficiary of this letter agreement.

 

(j)Joint Drafting. The Parties have participated jointly in the negotiation and
drafting of this letter agreement. In the event an ambiguity or question of
intent or interpretation arises, this letter agreement shall be construed as if
drafted jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this letter agreement.

 

(k)Severability. Whenever possible, each provision of this letter agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law. If any provision of this letter agreement is held to be
prohibited by or invalid under applicable Law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
letter agreement. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this letter agreement so as to effect the
original intent of the Parties as closely as possible to the fullest extent
permitted by applicable Law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 

(l)Interpretation. When a reference is made in this letter agreement to a
Section or Exhibit, such reference will be to a Section of, or an Exhibit to,
this letter agreement unless otherwise indicated. Whenever the words “include,”
“includes” or “including” are used in this letter agreement, they will be deemed
to be followed by the words “without limitation.” The words “hereof,” “herein”
and “hereunder” and words of similar import when used in this letter agreement
will refer to this letter agreement as a whole and not to any particular
provision of this letter agreement. Unless the context expressly provides
otherwise, any approval, determination, election or authorization required to be
obtained from a Party shall be at such Party’s sole discretion. The word “or” is
not exclusive. All terms defined in this letter agreement will have such defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein. The definitions contained in
this letter agreement are applicable to the singular as well as the plural forms
of such terms and to the masculine as well as to the feminine and neuter genders
of such term. Unless otherwise indicated, any agreement, instrument or statute
defined or referred to herein, or in any agreement or instrument that is
referred to herein, means such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. References to a Person are also to its
permitted successors and assigns.

 



 

 

 

(m)Assignability. This letter agreement shall not be assignable by any Party
hereto without the prior written consent of the other Party.

 

(n)Specific Performance. Each Party agrees that irreparable damage would occur
in the event that any of the provisions of this letter agreement were not
performed by them in accordance with the terms hereof and that each Party shall
be entitled to specific performance of the terms hereof (without the need to
post bond or any other security), in addition to any other remedy at law or
equity.

 

(o)Expenses. Notwithstanding the foregoing, in the event that any Party
institutes any legal suit, action or proceeding against any other Party arising
out of or relating to this letter agreement, the prevailing Party in the suit,
action or proceeding shall be entitled to receive in addition to all other
damages to which it may be entitled, the costs incurred by such Party in
conducting the suit, action or proceeding, including reasonable attorneys’ fees
and expenses and court costs.

 

(p)Disclosure. Each Borrower consents to Lender or its Affiliates publicly
disclosing this letter agreement, including by filing such documents with the
Securities and Exchange Commission or the New York Stock Exchange.

 

(q)Independent Counsel. Each Party certifies that it has read the terms of this
letter agreement, that it understands the terms of this letter agreement, and
that it is entering into this letter agreement of its own volition. Each Party
warrants and represents that it has (a) been represented by an attorney of its
choice in connection with the transactions contemplated by this letter agreement
and received independent legal advice from such attorney regarding its decision
with respect to the advisability of making and entering into this letter
agreement, or (b) had sufficient time, opportunity and means to engage an
attorney of its choice in order to be represented by such attorney in connection
with the transactions contemplated by this letter agreement and to receive
independent legal advice from such attorney regarding its decision with respect
to the advisability of making and entering into this letter agreement, and has
made a knowing and voluntary decision not to do so.

  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 

 

  

Please indicate your consent and agreement to the foregoing by signing a copy of
this letter agreement in the space provided below and returning an executed copy
to us.

 

DFI HOLDINGS, LLC

 

 

By: /s/ Michael P. Duloc

Name: Michael P. Duloc

Title: Manager

KPS HOLDCO, LLC

 

 

By: /s/ Michael P. Duloc

Name: Michael P. Duloc

Title: Manager

KABLE MEDIA SERVICES, INC.

 

 

By: /s/ Michael P. Duloc

Name: Michael P. Duloc

Title: CEO

KABLE NEWS INTERNATIONAL, INC.

 

 

By: /s/ Michael P. Duloc

Name: Michael P. Duloc

Title: CEO

KABLE DISTRIBUTION SERVICES, INC.

 

 

By: /s/ Michael P. Duloc

Name: Michael P. Duloc

Title: CEO

KABLE DISTRIBUTION SERVICES OF CANADA, LTD.

 

 

By: /s/ Michael P. Duloc

Name: Michael P. Duloc

Title: CEO

KABLE NEWS COMPANY, INC.

 

 

By: /s/ Michael P. Duloc

Name: Michael P. Duloc

Title: CEO

KABLE PRODUCT SERVICES, INC.

 

 

By: /s/ Michael P. Duloc

Name: Michael P. Duloc

Title: CEO

 

Agreed to and accepted by:

 

American republic investment co.

 

 

By: /s/ Christopher V. Vitale

Name: Christopher V. Vitale

Title: President and CEO

 

 

